 1   WO
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                                 FOR THE DISTRICT OF ARIZONA
 8
 9       Alejandro M Borges,                             No. CV-18-00367-TUC-RM
10                    Plaintiff,                         ORDER
11       v.
12       Unknown Sanchez, et al.,
13                    Defendants.
14
15            Pending before the Court are Plaintiff’s Motion for Subpoena of Medical Records
16   (Doc. 38), Motion to Appoint an Independent Expert (Doc. 39), Motion to Extend Deadline
17   to Add Parties (Doc. 40), Motion for Leave to File Second Amended Complaint (Doc. 41),
18   Motion to Add All Jane and John Does (Doc. 49), and a document titled “Reply to
19   Defendants’ Re: Motion to Add Parties,” which the Court construes as a Second Motion
20   for Leave to File Second Amended Complaint (Doc. 54).1 As discussed below, the Court
21   will deny each pending Motion as either premature, inadequately supported, or unduly
22   burdensome.
23            A.     Motion for Subpoena of Medical Records (Doc. 38)
24            Plaintiff requests that the Court issue a subpoena duces tecum for medical records
25   documenting Plaintiff’s ocular surgery. (Doc 38.) The records are currently in the
26   possession of Dr. Diego Calonje, an ophthalmologist in private practice. (Id.) Plaintiff
27   alleges that he required ocular surgery due to the injuries alleged in this lawsuit. (Id.) Under
28   1
      Also pending is Defendants’ Motion for Summary Judgment (Doc. 43) and Plaintiff’s
     Motion to Deny Summary Judgment (Doc. 56), which will be addressed separately.
 1   Arizona law, Plaintiff has the right to request and receive his personal medical records
 2   directly from his provider without the need for a subpoena. See A.R.S. § 12-2293(A)
 3   (“[T]he health care provider in possession of [medical records] shall provide access to or
 4   copies of the records,” unless an exception applies, “on the written request of a patient.”)
 5   Plaintiff has not alleged that he has attempted to request his records through this ordinary
 6   process. The Court will therefore deny Plaintiff’s request for a subpoena at this time.
 7   However, as it appears the records are likely relevant to this lawsuit, Plaintiff shall be
 8   granted leave to refile his Motion for Subpoena should he be unable to obtain the relevant
 9   records through a direct request to the custodian of those records. Any refiled Motion for
10   Subpoena must comply with General Order 18-19, which provides, in relevant part:
          [A]ny self-represented litigant who wishes to serve a subpoena must file a
11        motion with the Court for issuance of the subpoena. The motion must (1) be
          in writing, (2) attach a copy of the proposed subpoena, (3) set forth the name
12        and address of the witness to be subpoenaed and the custodian and general
          nature of any documents requested, and (4) state with particularity the
13        reasons for seeking the testimony and documents.
14   Gen. Ord. 18-19.
15          B.     Motion to Appoint an Independent Expert (Doc. 39)
16          Plaintiff requests the Court appoint an independent ophthalmologist to evaluate and
17   provide testimony regarding the injuries allegedly caused to his eye by Defendants’ use of
18   excessive force. (Doc. 39.) Plaintiff argues that expert testimony is necessary because of
19   the complicated nature of the human eye and of Plaintiff’s injuries. (Id.) Rule 706 of the
20   Federal Rules of Evidence allows a court to appoint an expert witness on a party’s motion.
21   Fed R. Evid. 706(a). However, appointment of an expert witness is not necessary at this
22   point in the proceedings. Defendants’ pending Motion for Summary Judgment (Doc. 43)
23   is limited to the issue of exhaustion of administrative remedies and does not address the
24   merits of Plaintiff’s claims. If, at a later point in these proceedings, the Court faces
25   contradictory evidence that is particularly complex or confusing, it may re-evaluate
26   whether to appoint a neutral expert witness under Rule 706. Plaintiff’s Motion will be
27   denied without prejudice.
28   ....


                                                -2-
 1          C.     Motion to Extend Deadline to Add Parties (Doc. 40) and Motion to Add
 2                 All Jane and John Does (Doc. 49)

 3          Plaintiff moves for an extension of the deadline to add parties, alleging that multiple
 4   officers not previously named “stood by” during the excessive force alleged by Plaintiff
 5   and that other officers helped secure Plaintiff in a restraint-chair. (Doc. 40.) Plaintiff also
 6   moves “to have all Jane and John Does added to the list of Defendants.” (Doc. 49.)
 7          Defendants oppose both Motions, arguing that any effort to add an additional
 8   defendant would be futile because the statute of limitations has run. (Doc. 47.) The statute
 9   of limitations for claims under 42 U.S.C. § 1983 is governed by state law, see Butler v.
10   Nat’l Cmty. Renaissance of Cal., 766 F.3d 1191, 1198 (9th Cir. 2014), and the Arizona
11   statute of limitations for personal injuries is two years, see A.R.S. § 12-542. Defendants
12   argue that Plaintiff’s action accrued on October 6, 2017, the date that the alleged excessive
13   force occurred, and that the statute of limitations therefore expired on October 6, 2019.
14   (Doc. 47.) Defendants are correct that Plaintiff’s action accrued at the time of his injuries
15   even though he was required to exhaust his administrative remedies before filing suit. See
16   Soto v. Sweetman, 882 F.3d 865, 871 (9th Cir. 2018). But Defendants ignore that the statute
17   of limitations was likely tolled during the time when Plaintiff was diligently seeking to
18   exhaust his administrative remedies. See id. “Federal courts in § 1983 actions apply the
19   state statute of limitations from personal-injury claims and borrow the state’s tolling rules.”
20   Id. “Arizona law requires tolling the statute of limitations while a claimant pursues
21   Arizona’s prison grievance process,” at least during any period where a prisoner-plaintiff
22   diligently pursues required exhaustion. Id. Defendants have offered no explanation for why
23   that general rule would not apply here.
24          Defendants argue more persuasively that amendment would be futile because
25   Plaintiff has made no factual allegations against the proposed Doe Defendants except that
26   they “stood by” while Plaintiff’s rights were allegedly violated or assisted in securing
27   Plaintiff in a restraint chair—allegations not sufficient to state a claim upon which relief
28   might be granted. (Doc. 50.) To properly plead a constitutional violation under § 1983,


                                                  -3-
 1   Plaintiff must “plead that each Government-official defendant, through the official’s own
 2   individual actions, has violated the constitution.” Ashcroft v. Iqbal, 556 U.S. 662, 676
 3   (2009). Plaintiff has not plead a constitutional claim relating to being placed in a restraint
 4   chair, and the allegation that other officers “stood by” during alleged excessive force does
 5   not allege that those officers personally violated Plaintiff’s rights. As Plaintiff has provided
 6   no allegation that the proposed Doe Defendants’ “own individual actions” violated
 7   Plaintiff’s constitutional rights, it appears that the proposed amendment would be futile.
 8   Plaintiff’s Motions will be denied accordingly.
 9          D.     Motion for Leave to File Second Amended Complaint (Doc. 41)
10          Plaintiff moves for leave to file a Second Amended Complaint (“SAC”) (Doc. 41),
11   and Defendants do not oppose that Motion (Doc. 47). Plaintiff proposes certain stylistic
12   amendments, including changing the description of the injury to his eye from “strike” to
13   “nick,” and changing the words “floor, pod, [and] area” to “unit.” (Doc. 41.) Plaintiff also
14   proposes amending Count 3 from a Fourth Amendment Search & Seizure claim to a First
15   Amendment Free Speech/Retaliation Claim. (Id.) Finally, Plaintiff proposes amending his
16   request for damages from $367,000 to “compensatory damages [to be determined] at trial.”
17   (Id.) As explained below, the Court will deny Plaintiffs’ Motion for a Second Amended
18   Complaint.
19          With regard to the stylistic amendments, the Court finds that they would neither
20   change the meaning of, nor significantly increase the clarity of, Plaintiff’s First Amended
21   Complaint. The proposed stylistic amendments are therefore not necessary.
22          With regard to amending Count Three from a Fourth Amendment Search & Seizure
23   claim to a First Amendment Free Speech/Retaliation Claim, the Court has already
24   addressed this request in its Order (Doc. 21) resolving Plaintiff’s Motion for
25   Reconsideration (Doc. 15). As the Court previously explained, Count Three of the Second
26   Amended Complaint has already been construed as a First Amendment Retaliation claim
27   against Defendant Medley. (Doc. 21.) No amendment is therefore necessary.
28          Finally, with regard to Plaintiff’s proposed amendment to his request for damages,


                                                  -4-
 1   Plaintiff has provided no support for the proposition that the $367,000 in compensatory
 2   damages he originally sought would be insufficient to compensate him for the injuries
 3   alleged. Moreover, technically, “these amendments are not necessary since Rule 54(c)
 4   provides that regardless of the formal demand for relief, ‘the final judgment should grant
 5   the relief to which each party is entitled ….’” 6 Charles Alan Wright & Arthur R. Miller,
 6   Federal Practice and Procedure § 1474 (3d ed. August 2019). The proposed amendment
 7   is particularly unnecessary here because it would merely remove the specific dollar figure
 8   demanded but not change the type of relief requested.
 9          Given that a potentially dispositive Motion for Summary Judgment on the First
10   Amended Complaint is already pending, and that Plaintiff’s proposed amendments are not
11   necessary, the Court finds that the burden and inconvenience of amendment would
12   outweigh any benefit.
13          E.     Second Motion for Leave to File Second Amended Complaint (Doc. 54)
14          Accompanying his Reply to Defendants’ Response to Plaintiff’s Motion for Leave
15   to File Second Amended Complaint (Doc. 41), Plaintiff filed a Second Proposed SAC
16   (Docs. 54, 54-1). As a threshold matter, it is procedurally improper to file any Proposed
17   Amended Complaint as a Reply to a Response, as doing so deprives the opposing party of
18   an opportunity to respond. Even if this procedural irregularity were put to the side, the
19   Court would still decline to accept the Proposed SAC. (Doc. 54). Having reviewed the
20   Proposed SAC, the Court notes that it makes substantially identical factual allegations as
21   Plaintiff’s previously Amended Complaint (Doc. 13) and that it contains the same legal
22   claims as construed by the Court (Doc. 14). The main substantive difference between
23   Plaintiff’s FAC and Proposed SAC is that the Proposed SAC names certain John and Jane
24   Does as Defendants. (Doc. 54.) However, as explained above, it would be futile to add
25   these parties because Plaintiff has not made particularized allegations that these individuals
26   violated Plaintiff’s rights. Given that a potentially dispositive Motion for Summary
27   Judgment remains pending and that the proposed amendments are either unnecessary or
28   futile, the Court will decline to accept for filing Plaintiff’s Second Proposed SAC.


                                                 -5-
 1         Accordingly,
 2         IT IS ORDERED that Plaintiff’s Motion for Subpoena of Medical Records from
 3   Third Party (Doc 38) is denied without prejudice.
 4         IT IS ORDERED that Plaintiff’s Motion to Appoint Independent Expert (Doc. 39)
 5   is denied without prejudice.
 6         IT IS ORDERED that Plaintiff’s Motion to Extend Deadline to Add Parties (Doc.
 7   40) is denied.
 8         IT IS ORDERED that Plaintiff’s Motion for Leave to File Second Amended
 9   Complaint (Doc. 41) is denied.
10         IT IS ORDERED that Plaintiff’s Motion to Add All Jane and John Does (Doc. 49)
11   is denied.
12         IT IS ORDERED that Plaintiff’s “Reply to Defendants’ Re: Motion to Add
13   Parties,” construed as a Second Motion for Leave to File Second Amended Complaint
14   (Doc. 54), is denied.
15         Dated this 15th day of November, 2019.
16
17
18
19
20
21
22
23
24
25
26
27
28


                                              -6-
